DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 4, 5, 11-15 of U.S. Patent No. 10,826,672.
For Claim 1, although this claim is not identical to Claim 1 of U.S. Patent No. 10,826,672, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 10,826,672 because Claim 1 is broader and fully encompassed by Claim 1 of Patent No. 10,826,672.  Please see further analysis in table below.

Instant Application
USPN 10,826,672
1. A user equipment configured for use in a wireless communication system, 





configuration information indicating a first reference resource set and a second reference resource set, which are formed out of the time-frequency radio resources, wherein the second reference resource set overlaps with the first reference resource set in at least one of a frequency domain or a time domain; 

the first reference resource set defining bounds of schedulable time-frequency radio resources that can be allocated according to a first numerology scheme out of the plurality of numerology schemes; 




and circuitry, which is coupled to the receiver and which, in operation, processes the resource allocation information, which indicates time-frequency radio resources of the first reference resource set or the second reference resource set that are allocated to the user equipment by the base station according to the first numerology scheme or the second numerology scheme.




configuring a first reference resource set out of the plurality of time-frequency radio resources, and configuring a second reference resource set out of the plurality of time-frequency radio resources wherein the second reference resource set overlaps with the first reference resource set in at least one of a frequency domain and a time domain; 

the first reference resource set defining bounds of schedulable time-frequency radio resources that can be allocated to one or more user equipments (UEs) according to a first numerology scheme out of the plurality of numerology schemes; 




and performing a resource allocation procedure for allocating the time-frequency radio resources of the respective reference resource set to the one or more UEs according to the respective numerology scheme.


For Claim 2, the limitation of “wherein the plurality of numerology schemes are multiplexed across the time-frequency radio resources in the time domain and/or the frequency domain based on the first reference resource set or the second reference resource set, without overlapping each other in the time domain or the frequency domain” is an obvious variant to claim 2 of Patent 10,826,672
For Claim 3, the limitation of “wherein the receiver, in operation, receives the configuration information through broadcast information; and wherein the plurality of numerology schemes are configured semi-statically” is identical to claim 13 of Patent 10,826,672.
For Claim 4, the limitation of “wherein each of the first reference resource set and the second reference resource set includes at least one control information region usable to transmit the resource allocation information, and wherein, the control information region of the first reference resource set overlaps the control information region of the second reference resource set; and/or time-frequency radio resources of the control information region according to the first numerology scheme are usable to transmit data according to the second numerology scheme” is an obvious variant to claim 5 of Patent 10,826,672.
For Claim 5, the limitation of “wherein at least one of the first reference resource set and the second reference resource set includes a control information region usable to transmit the resource allocation information, and the receiver, in operation, monitors the control information region so as to receive the resource allocation information destined to the user equipment” is an obvious variant to claim 15 of Patent 10,826,672.
For Claim 6, the limitation of “wherein at least one of the first reference resource set and the second reference resource set includes a control information region usable to transmit the resource allocation information, and the receiver, in operation, receives, from the base station, information regarding the control information region” is an obvious variant to claim 14 of Patent 10,826,672.
For Claim 7, the limitation of “wherein the first reference resource set according to the first numerology scheme includes a common control information region usable to transmit the resource allocation information, wherein time-frequency radio resources of the control information region according to the first numerology scheme are usable to transmit data according to the second numerology scheme, and wherein the user equipment monitors the common control information region 10,826,672.
For Claim 8, the limitation of “wherein the plurality of numerology schemes partition the time-frequency radio resources using different subcarrier spacing configurations” is broader and fully encompassed by claim 4 of Patent 10,826,672.
For Claim 9, the limitation of “wherein the plurality of numerology schemes partition the time-frequency radio resources using different bandwidth configurations” is an obvious variant of claim 4 of Patent 10,826,672.
For Claim 10, although this claim is not identical to Claim 11 of U.S. Patent No. 10,826,672, this claim is not patentably distinct from Claim 11 of U.S. Patent No. 10,826,672 because Claim 10 is broader and fully encompassed by Claim 11 of Patent No. 10,826,672.  Please see further analysis in table below.

Instant Application
USPN 10,826,672
10. A method of a user equipment configured for use in a wireless communication system, 



wherein a plurality of numerology schemes are defined to partition time-frequency radio resources into resource scheduling units in a 


receiving, from a base station, configuration information indicating a first reference resource set and a second reference resource set, which are formed out of the plurality of time-frequency radio resources, 




wherein the second reference resource set overlaps with the first reference resource set in at least one of a frequency domain and a time domain; 

the first reference resource set defining bounds of schedulable time-frequency radio resources that can be allocated according to a first numerology scheme out of the plurality of numerology schemes; 




and receiving from the base station and processing resource allocation information, which indicates time-frequency radio resources of the first reference resource set or the second reference resource set that are allocated to the user equipment by the base station according to the first numerology scheme or the second numerology scheme.


wherein a plurality of numerology schemes are defined, each partitioning a plurality of time-frequency radio resources of the wireless communication system into resource 

a receiver, which, in operation, receives, from the scheduler, configuration information regarding a first reference resource set, which is configured out of the plurality of time-frequency radio resources, and regarding a second reference resource set, which is configured out of the plurality of time-frequency radio resources, 

wherein the second reference resource set overlaps with the first reference resource set in at least one of a frequency domain and a time domain; 

the first reference resource set defining bounds of schedulable time-frequency radio resources that can be allocated according to a first numerology scheme out of the plurality of numerology schemes; 




and receives, from the scheduler, resource allocation information; and circuitry, which, in operation, processes the resource allocation information, which indicates the time-frequency radio resources of the respective reference resource set that are allocated by the scheduler to the user equipment according to the respective numerology scheme.


For Claim 11, the limitation of “wherein the plurality of numerology schemes are multiplexed across the time-frequency radio resources in the time domain and/or the frequency domain based on the first reference resource set or the second reference resource set, without overlapping each other in the time domain or the frequency domain” is an obvious variant of claim 12 of Patent 10,826,672
For Claim 12
For Claim 13, the limitation of “wherein each of the first reference resource set and the second reference resource set includes at least one control information region usable to transmit the resource allocation information, and wherein, the control information region of the first reference resource set overlaps the control information region of the second reference resource set; and/or time-frequency radio resources of the control information region according to the first numerology scheme are usable to transmit data according to the second numerology scheme” is an obvious variant to claim 5 of Patent 10,826,672.
For Claim 14, the limitation of “wherein at least one of the first reference resource set and the second reference resource set includes a control information region usable to transmit the resource allocation information, and the method comprises: monitoring the control information region so as to receive the resource allocation information destined to the user equipment” is an obvious variant to claim 15 of Patent 10,826,672.
For Claim 15, the limitation of “wherein at least one of the first reference resource set and the second reference resource set includes a control information region usable to transmit the resource allocation information, and the method comprises: receiving, from the base station, information regarding the control information region” is an obvious variant to claim 14 of Patent 10,826,672.
For Claim 16
For Claim 17, the limitation of “wherein the plurality of numerology schemes partition the time-frequency radio resources using different subcarrier spacing configurations” is an obvious variant to claim 4 of Patent 10,826,672.
For Claim 18, the limitation of “wherein the plurality of numerology schemes partition the time-frequency radio resources using different bandwidth configurations” is an obvious variant to claim 4 of Patent 10,826,672.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478